Dismissed and Memorandum Opinion filed February 5, 2009







Dismissed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00755-CV
____________
 
IN THE INTEREST OF M.J.D.
 
 
 
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2007-02409
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 24, 2008.  The clerk=s record was filed on October 22,
2008.  The reporter=s record was filed October 3, 2008.  No brief was filed.
On
December 18, 2008, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before January 20, 2009, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).
Appellant filed no response.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Yates, Guzman, and
Sullivan.